Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 1 of
                                     139




        EXHIBIT 22
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 2 of
                                     139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 3 of
                                     139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 4 of
                                     139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 5 of
                                     139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 6 of
                                     139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 7 of
                                     139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 8 of
                                     139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 9 of
                                     139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 10 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 11 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 12 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 13 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 14 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 15 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 16 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 17 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 18 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 19 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 20 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 21 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 22 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 23 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 24 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 25 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 26 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 27 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 28 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 29 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 30 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 31 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 32 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 33 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 34 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 35 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 36 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 37 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 38 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 39 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 40 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 41 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 42 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 43 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 44 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 45 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 46 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 47 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 48 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 49 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 50 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 51 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 52 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 53 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 54 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 55 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 56 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 57 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 58 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 59 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 60 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 61 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 62 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 63 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 64 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 65 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 66 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 67 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 68 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 69 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 70 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 71 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 72 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 73 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 74 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 75 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 76 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 77 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 78 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 79 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 80 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 81 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 82 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 83 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 84 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 85 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 86 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 87 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 88 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 89 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 90 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 91 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 92 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 93 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 94 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 95 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 96 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 97 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 98 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 99 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 100 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 101 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 102 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 103 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 104 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 105 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 106 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 107 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 108 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 109 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 110 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 111 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 112 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 113 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 114 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 115 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 116 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 117 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 118 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 119 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 120 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 121 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 122 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 123 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 124 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 125 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 126 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 127 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 128 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 129 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 130 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 131 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 132 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 133 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 134 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 135 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 136 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 137 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 138 of
                                      139
Case 1:19-cv-24047-MGC Document 178-8 Entered on FLSD Docket 08/25/2021 Page 139 of
                                      139
